Citation Nr: 1505499	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  10-15 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.  

2.  Entitlement to service connection for tinnitus, to include as secondary to a bilateral hearing loss disability.  

3.  Entitlement to service connection for a disability of the lumbar segment of the spine, to include lumbar strain and lumbar spondylosis.

4.  Entitlement to service connection for a bilateral knee disability.  

5.  Entitlement to service connection for venous insufficiency.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for sleep apnea.

8.  Entitlement to service connection for morbid obesity.   
ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The appellant served on active duty from September 1980 to July 1983.

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal of a November 2009 rating action of a Department of Veterans Affairs (VA), Regional Office (RO), located in San Juan, the Commonwealth of Puerto Rico.  Upon review of the claims file, the Board remanded this claim in February 2013, August 2013, and again in February 2014.  The purposes of the remands were to obtain additional evidence.  The claim has since been returned to the Board for review.

The appeal is again REMANDED to the agency of original jurisdiction (AOJ).  The Veteran will be advised if he needs to take further action.


REMANDS

As evidenced by the statement of the case, service treatment records were at one time located at the RO.  These are no longer in the claims file.  Previous Board remands were aimed at efforts to obtain these records.

In the Board's most recent remand the AOJ was instructed to:
Contact all appropriate repositories of records (e.g. Records Management Center [RMC], the Department of the Army. Joint Services Records Center (JSRRC), and the Veteran's former reserve unit), and obtain complete copies of the Veteran's service treatment records.

The Appeals Management Center determined that it was not appropriate to contact any of the sources listed as examples in the remand instructions.  It reasoned that the RMC only kept records for Veterans discharged after 1992, JSRRC did not keep individual's records, the Department of the Army delivered all personnel and medical records to repositories that (with the exception of RMC) had already been asked for records; and that his DD Form 214 and other documents did not indicate that he was a member of the reserves.

Provisions of the M21-1MR indicate; however that the RMC may have records for periods earlier than 1992 and that records from the predecessor to the RMC are located at the same address as the RMC.  M21-1MR, Part 3, Subpart iii, Chapter 2, Section C, Paragraph 19(b); Chapter 4, Section A, Paragraph 4(f).

Although provisions of the M21-1MR suggest that service department policy is now to send clinical records to the appropriate repository after two years; other manual provisions note that the military hospital or facility maintains clinical records as opposed to individual health records.  M21-1MR, Part 3, Subpart iii, Chapter 2, Section A, Paragraph 4(d).  The DD 214 indicates that in addition to active service, the Veteran had one month and 18 days of prior inactive duty.

The Veteran has right to compliance with Board remand instructions and the Board has a duty to insure compliance with those instructions.  Compliance is not discretionary.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following:

1.  Ask the Veteran to clarify whether he ever served in a reserve unit, and if so, to identify that unit and the dates of service.  He should specifically report the unit with which he served one month and 18 days of inactive duty.

2.  If the Veteran provides sufficient information, request any medical and personnel records for any reserve units with which he served.

3.  Ask the Veteran to clarify whether he was ever hospitalized in-service for any of the conditions for which he is claiming service connection and to report the dates of such hospitalization.  The AOJ should then request the identified clinical records from the appropriate repository and if not located in the repository from the relevant service department facility where the hospitalization took place.

4.  Ask the RMC to provide all service treatment records pertaining to the Veteran, including records that may have previously been located in the Service Medical Records Center (SMRC).  

5.  The Veteran should be informed of any records that cannot be obtained, of the efforts made to obtain the records, and what further actions will be taken, including the denial of his claims.

6.  If any benefit sought in a perfected appeal is not granted, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



